Citation Nr: 9903538	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The veteran served on active duty from April 1961 to August 
1976.

This matter arose from a December 1992 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO) which denied the veteran's 
claim for  waiver of recovery of loan guaranty indebtedness.

The Board of Veterans' Appeals (Board), having reviewed the 
veteran's claim in April 1997, remanded the case for further 
development.  As the Board found that the veteran's dispute 
of his competency at the time of his assumption of the VA 
indemnity obligation was a specific challenge to the validity 
of the debt and that he had simultaneously placed at issue 
his lack of responsibility, or "fault," in the creation of 
the indebtedness, the requested development included 
contacting the veteran in order to secure information 
pertaining to the veteran's competency both at the time of 
purchase of the property in August 1986 and at the time of 
default in May 1990.

Moreover, as the Board noted that the only detailed financial 
information provided by the veteran was dated in November 
1992 and found that an updated financial status report, and 
the verification of the information provided, would be 
beneficial to the resolution of the appeal, the requested 
development was also to include contacting the veteran's for 
current financial information.

The Board noted that, as to the issue of whether the loan 
guaranty indebtedness was valid and enforceable against the 
veteran under the legal theory of indemnity, an initial 
determination must be made as to whether the veteran may be 
declared incompetent for the period in question, and whether 
that finding would preclude the ability of the veteran to 
legally incur liability to the VA for indemnification on the 
VA loan guaranty indebtedness.  As to the issue of whether 
the loan guaranty indebtedness was valid and enforceable 
against the veteran under the legal theory of subrogation, it 
was noted that VA may also look to whether the veteran had 
been declared incompetent by a local court of competent 
jurisdiction since any right of the VA to collect under 
subrogation would be based upon the right of the holder to 
enforce collection of a post foreclosure deficiency under a 
State remedy.

Following the aforementioned remand, the RO sent written 
requests for information pertaining to the veteran's 
competency and for financial information to the veteran's 
address on 19th Ave., South in St. Petersburg, Florida.  
While the veteran had indicated in his April 1993 notice of 
disagreement that his address on 19th Ave., South was his 
current address, the veteran indicated in the substantive 
appeal he signed in November 1993 that his address was on 
21st St., South in St. Petersburg, Florida.  Accordingly, as 
the Board previously determined that further development of 
the evidence was essential for a proper appellate decision, 
we must again remand this matter to the RO for the following 
action:

1.  The veteran and his representative 
should be provided with an opportunity to 
present any evidence or arguments that 
they may have relevant to the issue of 
the veteran's competency, particularly at 
the time of his purchase of the subject 
property and assumption of the VA 
indemnity obligation in August 1986, but 
also at the time of the initial default 
on the VA guaranteed loan in May 1990, 
and at the present time. This evidence 
should include all VA, service department 
or private outpatient and hospitalization 
records for treatment of his nonservice-
connected neuropsychiatric disability in 
the period from March 1986 to June 1990.  
The RO should assist the veteran in the 
accumulation of these records. The 
veteran should be questioned as to 
whether or not he has been declared 
incompetent by a court of competent 
jurisdiction or whether a guardian has 
been appointed for the veteran based upon 
a court finding of incompetency.  Copies 
of any such court orders should be 
secured by the RO and associated with the 
claims file.

2.  Upon completion of the above, the RO 
should determine whether the veteran may 
be declared incompetent on a retroactive 
basis in accordance with 38 C.F.R. 
§ 3.353 (1998).  The RO should determine 
the veteran's competency: (1) at the time 
he agreed to the purchase of the subject 
property and assumption of the VA 
indemnity obligations in August 1986, (2) 
at the time of the initial default on the 
VA guaranteed loan in May 1990, and (3) 
at the current time.

3.  If it is determined by the RO that 
the veteran was adjudicated by a court of 
competent jurisdiction to be incompetent 
at the time of his purchase of the 
property in August 1986, and/or, if the 
RO determines that the veteran was 
incompetent as defined in 38 C.F.R. 
§ 3.353 at that time, the case should be 
referred to the Regional Counsel for an 
opinion and detailed explanation as to 
whether the VA has an enforceable claim 
against the veteran to collect the debt 
under the terms of the underlying note 
obligation and indemnity agreement 
assumed and entered into at the time of 
the veteran's purchase of the property 
under the theory of either indemnity or 
subrogation.

4.  If the veteran's loan guaranty 
indebtedness is found to be legally valid 
and recovery enforceable, the veteran 
should be provided with, and asked to 
complete, another financial status report 
form (VA Form 4-5655).  The current 
financial status report should include 
financial information of any adult living 
in the same household as the veteran.  To 
the extent possible, the veteran and any 
adults residing with the veteran should 
provide written documentation or 
verification of all items contained in 
the financial status report, particularly 
the monthly expenditures applied to other 
creditors, as well as a listing and 
valuation of any property owned, 
including rental property.  The RO should 
also request from the veteran complete 
copies, including all schedules and 
attachments, of his Federal income tax 
returns for 1996, 1997, and 1998 (if the 
1998 return is available).

5.  If the veteran's loan guaranty 
indebtedness is found to be legally valid 
and recovery enforceable, the RO is to 
obtain another consumer report on the 
veteran from a consumer reporting agency, 
including an explanation of the symbols 
and abbreviations used in the report, for 
association with the claims file.

6.  When the above development has been 
completed to the extent possible and the 
requested materials are associated with 
the claims file, the claim should be 
referred by the RO for review by the 
Committee in order to determine whether 
the veteran is entitled to a waiver of 
recovery of his loan guaranty 
indebtedness based upon the principles of 
"equity and good conscience."  If the 
Committee determines that the veteran is 
not so entitled, both he and his 
representative should be provided with a 
supplemental statement of the case 
specifically addressing the law and 
regulations concerning the "equity and 
good conscience" standards used in 
determination of whether a waiver should 
be granted in accordance with 38 C.F.R. 
§ 1.965(a) (1998).  An effort should be 
made by the Committee to specifically 
address those of the six enumerated 
elements utilized in its determination 
and any other factors considered.

After both the veteran and his representative have been given 
the opportunity to respond, the case should be returned to 
the Board for further appellate review, if otherwise in 
order.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




